DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 5-7 in the reply filed on 03/24/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“signal propagation arrangement” in claim 5 which appears to be a patch antenna from 0032 of the Instant Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 長谷川 et al. (JP-6221708 hereinafter Hasegawa) in view of Edvardsson (US PAT 20040119635).


Regarding claim 5, Hasegawa teaches A radar level gauge system for determining a filling level of a product in a tank having a tank wall, and a tank atmosphere above a surface of a product in the tank, wherein the radar level gauge system comprises (fig 1): 
a transceiver for generating, transmitting and receiving electromagnetic signals (p.3 “antenna 107 functions as a microwave transceiver and irradiates the microwave emitted from the oscillator 103 toward the measurement object S”); 
a signal propagation arrangement (p.3 “antenna 107 is not particularly limited, for example, it is preferable to use a Cassegrain type or a horn type antenna”) coupled to the transceiver for: propagating 
an electromagnetic first transmit signal through the tank atmosphere towards (p.3 “antenna 107 functions as a microwave transceiver and irradiates the microwave emitted from the oscillator 103 toward the measurement object S”)
a corner reflector (fig 7; p.6 “the so-called corner cube mirror is realized in a pseudo manner between the slag surface and the lance side wall as shown in FIG. 6A .”) formed by the surface of the product and the tank wall where the surface of the product meets the tank wall (fig 7 [the slag surface meets the furnace wall (corresponding to tank wall) to form the corner reflection]; p. 16 “The microwave is reflected by the slag surface, and is further reflected by the side wall of the lance in the converter and returned to the geometric position, or the microwave irradiated from the antenna unit is Reflecting on the side wall of the lance in the converter, and further reflecting on the slag surface, a pseudo-corner cube mirror having a geometric positional relationship returning to the antenna unit is realized”), the corner reflector being at 
a known horizontal distance from the radar level gauge system (p.7 “assumed that there is a reflector as shown in FIG. 8, a corner cube mirror as shown in FIG. 6B is realized . . . Further, by fixing the position corresponding to the subrange hole and assuming the presence of the reflector and changing the incident position of the incident wave on the slag surface,”; p.7 “measured the size of the irradiation region of the microwave on the surface of the slag as shown in FIGS. 9A to 9C ( Radius r), microwave irradiationregion(D / r) by considering the relationship between the distance d from the center of the reflector to the reflector and the separation distance d by the irradiation radius r.”; claim 1 “The microwave irradiated from the antenna part is reflected on the slag surface and further reflected on the side wall of the lance in the converter to have a geometrical positional relationship returning to the antenna part”), and 
returning to the transceiver an electromagnetic first reflection signal resulting from reflection of the first transmit signal at the corner reflector (fig 8); and 
propagating an electromagnetic second transmit signal from the transceiver through the tank atmosphere towards the surface of the product (p.4 “the microwave irradiation unit 100 according to the present embodiment, as shown in FIG. 3, an axis indicating the irradiation direction of the microwave radiated toward the inside of the converter (center of the antenna and irradiation on the surface of the slag And the center of the region)”) and 
returning to the transceiver an electromagnetic second reflection signal resulting from reflection of the second transmit signal at the surface of the product (p.12 “In the level meter 10 according to the present embodiment, microwaves are irradiated to the inside of the converter by the microwave irradiation unit 100 (step S101), and reflected waves of microwaves from the surface of the slag, which is the object to be measured, (That is, a beat wave) with respect to the microwave which has been detected is detected (step S103). The microwave irradiation unit 100 outputs a signal corresponding to the obtained beat wave to the arithmetic processing unit 200.”); and 
processing circuitry coupled to the transceiver and configured to determine the filling level (p.8 “measure the level of the slag surface”) based on 
a first timing relation between the first transmit signal and the first reflection signal (p.4 “time lag t between the transmission wave and the reception wave corresponds to the time required for the microwave to reciprocate between the antenna 107 and the measurement object S”), 
(see above fig 7-8).
Hasegawa does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Edvardsson teaches a radar based level gauge that transmits multiple signals and finds the fill level within a tank via timing relation (Edvardsson 0060 “transmitting microwave signals in two different predetermined polarization states, one after the other, towards a surface (14) of the substance and the at least one interfering structure; individually for each of the transmitted microwave signals detecting temporally resolved in a predetermined polarization state, microwave signals (32, 33) as reflected against the surface of the substance and as reflected against the at least one interfering structure; distinguishing, based on signal strengths of the microwave signals detected temporally resolved, the detected microwave signal (32), which has been reflected against the surface of the substance; and calculating based on a propagation time of the distinguished microwave signal the level of the substance in the tank.”; 0038 “by means of repeating the transmission and detection a time variation of the signal strengths of the various echoes may be measured”; 0058 “present invention may be realized by using two differently polarized transmit channels”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify level meter and level measurement system and method of Hasegawa to include the radar based level gauge system and method of Edvardsson.  One would have been motivated to do so in order to advantageously have a reliable and efficient system of measurement (Edvardsson 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Edvardsson merely teaches that it is well-known to incorporate the particular measurement details.  Since both Hasegawa and Edvardsson disclose similar radar based level gauging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 長谷川 et al. (JP-6221708 hereinafter Hasegawa) in view of Edvardsson (US PAT 20040119635) and in further view of Blodt (US PAT 20150253177).

Regarding claim 6, Hasegawa in view of Edvardsson The radar level gauge system according to claim 5, wherein the signal propagation arrangement comprises a radiating antenna (Hasegawa p.7 “changing the incident position of the incident wave on the slag surface”; fig 3) . 
Hasegawa in view of Edvardsson does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Blodt teaches transmitting a signal in a plurality of directions in a relation to a line normal to the surface of a product (Blodt fig 4; 0067 “main transmission lobes forming at the respective center frequencies form with the surface normal . . . fill levels of the fill substance in the container are determined at separations from the surface normal perpendicular to the surface normal determined via the travel times and the respectively associated angles.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify level meter and level measurement system and method of Hasegawa and the radar based level gauge system and method of Edvardsson to include the fill level measuring device and method of Blodt.  One would have been motivated to do so in order to advantageously improving reliability of the measurements (Blodt 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Blodt merely teaches that it is well-known to incorporate the particular measurement details.  Since both Hasegawa in view of Edvardsson and Blodt Blodt disclose similar radar based level gauging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 7, Hasegawa in view of Edvardsson and in further view of Blodt teach The radar level gauge system according to claim 6, wherein the radiating antenna is controllable to successively propagate transmit signals (Blodt fig 5; 0187 “Shown there are the directions of the individual main lobes, as well as the angle .beta.n at which they form relative to the surface normal Z, by way of example, for five sequentially executed measurings at different center frequencies f.sub.n.”) in 
each direction in the plurality of directions (Blodt fig 4; “radiation density transmitted at the sending of a transmission signal S.sub.n in the various spatial directions”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Fehrenbach et al. (US-20150007653) discloses “A measurement device is provided for determining a distance of the measurement device from a medium and a flow speed of a medium by evaluating a transmission signal emitted by the fill level measurement device and reflected by the medium. The measurement device includes an antenna arrangement for emitting the transmission signal in two different directions. The flow speed of the medium can be determined using the Doppler shift of the transmission signal. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648           

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648